 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFERY JOHN MILLS,                                 No. 2:17-cv-2195 WBS DB
12                             Petitioner,                DEATH PENALTY CASE
13              v.
14    RONALD DAVIS,                                       ORDER
15                             Respondent.
16

17            The parties have filed a stipulation to permit petitioner to file a corrected amended petition

18   to clear up administrative errors made in the amended petition. (ECF No. 35.) A copy of the

19   corrected amended petition has been attached to the stipulation. (See ECF No. 35-1.)

20            Good cause appearing, IT IS HEREBY ORDERED that the corrected amended petition

21   (ECF No. 35-1) shall be filed in this action in place of the amended petition filed April 12, 2019

22   (ECF No. 32). Further, the corrected amended petition is deemed to have been timely filed.

23   Dated: June 10, 2019

24

25

26   DLB:9
     DB/orders.capital/mills corr am pet
27

28
                                                         1
